      Case 1:20-cv-01002-APM Document 52 Filed 05/08/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF COLUMBIA


CONFEDERATED TRIBES OF THE
CHEHALIS RESERVATION, et al.,           UTE INDIAN WITHDRAWAL OF
                                                  FILING
                  Plaintiffs,

      v.                                    Consolidated Civil Case No.

STEPHEN MNUCHIN, Secretary, United              1:20-cv-01002-APM
States Department of the Treasury,

                  Defendant.


CHEYENNE RIVER SIOUX TRIBE, et
al.,
                                         Civil Case No.: 1:20-cv-01059-APM
                  Plaintiffs,

      v.

STEPHEN MNUCHIN, Secretary, United
States Department of the Treasury,

                  Defendant.


UTE INDIAN TRIBE OF THE UINTAH
                                            Consolidated Civil Case No.
AND OURAY RESERVATION,
                                                1:20-cv-01070-APM
                  Plaintiff,

      v.

STEPHEN MNUCHIN, Secretary, United
States Department of the Treasury,

                  Defendant.
         Case 1:20-cv-01002-APM Document 52 Filed 05/08/20 Page 2 of 3



       NOTICE IS HEREBY GIVEN that the Ute Indian Tribe of the Uintah and Ouray

Reservation (Ute Tribe), a Plaintiff in these consolidated cases, conditionally withdraws its filing

from approximately 3:50 p.m. today.

       The Ute Tribe has had multiple phone conversations and emails with other plaintiff

attorneys regarding opposition to the motions to intervene over the past day. At 3:50 p.m. today,

the Tribe’s attorneys received an email, the receipt of which had been delayed, presumably by our

firm’s that parties were discussing a possible delay in the 4:00 p.m. deadline for filing. That email

requested that we delay filing any response at this time, pending discussions with the Court.

       Had receipt of that that email not been delayed, the Ute Tribe would have delayed its filing

as requested in the email.

       The Tribe withdrawal is conditioned upon the court extending the 4:00 p.m. deadline.



Respectfully submitted this 8th day of May, 2020.


                                              FREDERICKS PEEBLES & PATTERSON LLP

                                              s/ Jeffrey S. Rasmussen
                                              Jeffrey S. Rasmussen, (WA Bar No. 21121),
                                              Pro Hac Vice Admission
                                              Frances C. Bassett, (CO Bar No. 11970),
                                              Pro Hac Vice Admission
                                              Jeremy J. Patterson, (CO Bar No. 38192),
                                              Pro Hac Vice Admission
                                              1900 Plaza Drive
                                              Louisville, Colorado 80027
                                              Telephone: (303) 673-9600
                                              Facsimile: (303) 673-9155/9839
                                              Email: jrasmussen@ndnlaw.com
                                              Email: fbassett@ndnlaw.com
                                              Email: jpatterson@ndnlaw.com

                                              and




                                                 2
Case 1:20-cv-01002-APM Document 52 Filed 05/08/20 Page 3 of 3



                           Rollie E. Wilson (D.C. Bar No. 1008022)
                           401 9th Street, N.W., Suite 700
                           Washington, D.C. 20004
                           Telephone: (202) 450-4887
                           Facsimile: (202) 450-5106
                           Email: rwilson@ndnlaw.com

                           Counsel for Plaintiff Ute Indian Tribe of the Uintah
                           and Ouray Reservation




                              3
